Citation Nr: 1822654	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the Veteran has filed a timely notice of disagreement (NOD) with the July 2007 rating decision denied service connection for an acquired psychiatric disability to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. Notice of the July 2007 rating decision was mailed to the Veteran via a letter dated July 16, 2007, in which she was informed of her appellate rights and that any disagreement with the rating decision should be submitted to her local RO within one year from the date of the letter.

2.  No response was received from the Veteran indicating disagreement with the July 2007 decision prior to July 16, 2008.


CONCLUSION OF LAW

A timely NOD was not submitted with respect to the July 2007 rating decision that denied service connection for an acquired psychiatric disability to include PTSD.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.3(a), 20.200, 20.201, 20.300, 20.301(a), 20.302(a), 20.305, 20.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the issue of timeliness of filing of an NOD, the governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C. § 5103A (a)(2); 38 C.F.R. § 3.159(d) (2017).  The United States Court of Appeals for Veterans Claims (Court) has further held that VA's duties to notify and assist do not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely NOD was filed in response to a July 2007 rating decision; therefore, VA's duties to notify and assist do not apply.

The Veteran presents her general contention that she filed a timely NOD as to the July 2007 rating decision that denied service connection for an acquired psychiatric disability to include PTSD.  She has not provided any specific argument as to this contention or pointed to any documents that she believe should serve as a timely NOD.

As to what constitutes an NOD, in the time period under appeal, at that time, the Court had held that the Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996). In this regard, an NOD, at that time, was a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201 (2012).  An NOD, within the period under appeal, required no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999). 

In terms as to what constitutes a timely NOD, applicable regulations continue to provide that it must be filed within one year of the date on which the AOJ provided the claimant with notice of the determination; otherwise the decision will become final, absent an applicable provision to the contrary.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.302 (a) (2017). 

Upon review of the record, the Board concludes that the Veteran did not file a timely NOD with respect to the July 2007 denial of service connection for an acquired psychiatric disability.  Notification of the July 2007 rating decision was sent to the Veteran on July 2007.  The notice letter informed her of her appellate rights and provided instructions of how to appeal a rating decision, including language expressly advising her that if she did not agree with the July 2007 decision, she should submit a written statement to that effect and that she had "one year from the date of this letter to appeal the decision."  The Veteran had until July 2008, to file an NOD. 

The first communication that VA received regarding the Veteran's disagreement with the denial of an acquired psychiatric disability to include PTSD was her February 2011 NOD.  This document was date-stamped as having been received at the RO on February 2011.  The Veteran dated it February 2011. 

A presumption of regularity applies to "official acts of public officers," and allows us, "[i]n the absence of clear evidence to the contrary," to "presume[] that public officers have properly discharged their official duties." Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (citing United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)); see also Bernklau v. Principi, 291 F.3d 795, 801-02 (Fed. Cir. 2002) (presuming that Veterans Court weighed competing interests when declining to hear new arguments, although the court did not explicitly state that it was doing so); Pierce v. Principi, 240 F.3d 1348, 1356 (Fed. Cir. 2001) (affirming Veterans Court's application of presumption of regularity to assume that RO had made a requisite finding).

The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary." Ashley v. Derwinski, 2 Vet.App. 307, 309 (1992); Kyhn v. Shinseki, No. 07-2349, (January 15, 2010).

A claimant's mere statement of nonreceipt is insufficient to overcome the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); Kyhn v. Shinseki, No. 07-2349, (January 15, 2010).


As the first statement noting disagreement with the denial of service connection for an acquired psychiatric disability to include PTSD was not received within one year of the denial of service connection, the Board finds that she did not timely file an NOD.  No document was received on or before July 2008, that could be construed as an NOD as defined in 38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302 (2012).  The July 2007 rating decision, therefore, became final as to the issue of service connection for an acquired psychiatric disability to include PTSD.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). The Veteran has provided no clear and convincing evidence that the presumption of regularity should be rebutted in this case.

ORDER

An NOD was not timely filed as to the July 2007 rating decision that denied service connection for an acquired psychiatric disability to include PTSD.  The appeal is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


